Fourth Court of Appeals
                                San Antonio, Texas
                                      March 27, 2019

                                   No. 04-18-00722-CV

                                   Idalia G. BARRERA,
                                          Appellant

                                             v.

                                     Mary Sue PATE,
                                        Appellee

                 From the County Court at Law No. 10, Bexar County, Texas
                              Trial Court No. 2018CV04273
                         Honorable Karen Crouch, Judge Presiding

                                         ORDER

         This appeal is DISMISSED. It is ORDERED that no costs be assessed against appellant
in relation to this appeal because appellant qualifies as indigent under TEX. R. APP. P. 20.

       It is so ORDERED on March 27, 2019.

                                              _____________________________
                                              Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2019.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court